Name: 2004/623/EC: Commission Decision of 23 July 2004 amending Decision 2003/804/EC as regards imports of live molluscs for human consumption (notified under document number C(2004) 2613)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  tariff policy;  health;  trade;  fisheries
 Date Published: 2008-12-05; 2004-08-31

 31.8.2004 EN Official Journal of the European Union L 280/26 COMMISSION DECISION of 23 July 2004 amending Decision 2003/804/EC as regards imports of live molluscs for human consumption (notified under document number C(2004) 2613) (Text with EEA relevance) (2004/623/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), and in particular Article 20(1) and Article 21(2) thereof, Whereas: (1) Commission Decision 2003/804/EC of 14 November 2003 laying down the animal health conditions and certification requirements for imports of molluscs, their eggs and gametes for further growth, fattening, relaying or human consumption (2), sets out the specific animal health conditions for imports of live molluscs into the Community from third countries. (2) It is necessary to take into consideration that imports of small quantities of molluscs, often high-value products, directly for retail sale to supermarkets or restaurants, may represent a low animal health risk, as these consignments are not for further growth, fattening, or relaying in Community waters. (3) The requirements laid down in Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs (3), and Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (4), give the appropriate level of protection as regards live molluscs packed in packages of a size suitable for retail sale to restaurants or directly to the consumer, provided the molluscs do not come in contact with Community waters. Additional animal health certification for such consignments should not be necessary. (4) It is further necessary to take into consideration the possibility that imports of live molluscs, which would not fully comply with the requirements laid down in Article 3 of Decision 2003/804/EC for situations where the molluscs are bound for further processing, could be channelled to import centres approved according to Article 8 of Decision 2003/804/EC, and packed in packages of a size suitable for retail sale to restaurants or directly to the consumer. In such situations, the imported molluscs will not come in direct contact with natural waters in the Community. (5) Live bivalve molluscs should be treated as live aquatic animals where they are for further breeding and production, but they may also be considered as products where they are for immediate human consumption, except that they are transported in the live state to preserve freshness. However, as regards veterinary checks, all live bivalve molluscs should be examined in facilities approved to handle products of animal origin, which are more appropriate for handling such consignments. (6) Live bivalve molluscs imported from third countries should therefore be subject to veterinary checks according to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (5). (7) Commission Regulation (EC) No 282/2004 of 18 February 2004 introducing a document for the declaration of, and veterinary checks on, animals from third countries entering the Community (6), has replaced Commission Decision 92/527/EC (7). Where live bivalve molluscs are destined for breeding or production the control procedure in Article 8 of Directive 97/78/EC should be used and the common veterinary entry document in Regulation (EC) No 282/2004 completed accordingly by the official veterinarian. (8) Where live bivalve molluscs are imported and intended for human consumption the common veterinary entry document set down in Commission Regulation (EC) No 136/2004 of 22 January 2004 laying down the procedures for the veterinary checks at Community border inspection posts on products imported from third countries (8) should be used and completed accordingly by the official veterinarian. (9) In order not to interrupt imports unnecessarily, taking into account the low animal health risk such consignments represent, the control procedures laid down in Article 6 of Decision 2003/804/EC should be amended accordingly, and Annex IV deleted. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/804/EC is amended as follows: 1. Article 4 is replaced by the following: Article 4 Conditions related to the importation of live molluscs intended for human consumption 1. Member States shall authorise the importation into their territory of live molluscs intended for further processing before human consumption only if the consignment: (a) complies with the conditions laid down in Article 3(1); or (b) is sent directly to an approved import centre for further processing. 2. Member States shall authorise the importation into their territory of live molluscs intended for immediate human consumption only if the molluscs originate in third countries and establishments authorised under Article 9 of Directive 91/492/EEC and Article 11 of Directive 91/493/EEC and comply with the public health certification requirements laid down under those Directives; and either (a) the consignment consists of molluscs packed in packages of a size suitable for retail sale to restaurants or directly to the consumer; and the packages are clearly labelled with the following text Live molluscs for immediate human consumption. Not to be relayed in Community waters. ; or (b) the consignment is sent directly to an approved import centre where the molluscs are further processed. However, viable molluscs can only leave such premises if they are packaged and labelled as required in (a) above. 2. Article 6 is replaced by the following: Article 6 Control procedures 1. Live bivalve molluscs imported from third countries shall be subject to veterinary checks at the border inspection post in the Member State of arrival according to Article 8 of Directive 97/78/EC. 2. In the case of live molluscs, their eggs and gametes, imported into the Community for the purpose of further growth, fattening or relaying, the common veterinary entry document provided for in Regulation (EC) No 282/2004 shall be completed accordingly. 3. In the case of live molluscs imported into the Community for immediate human consumption or for the purpose of further processing before human consumption, the common veterinary entry document provided for in Regulation (EC) No 136/2004 shall be completed accordingly. 3. Annex II is replaced by the Annex to this Decision. 4. Annex IV is deleted. 5. Annex V(A)(2) is replaced by: 2. Viable molluscs may only leave approved import centres if they are packaged and labelled according to Article 4(2)(a) of this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 July 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 46, 19.2.1991, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 302, 20.11.2003, p. 22. Decision as amended by Decision 2004/319/EC (OJ L 102, 7.4.2004, p. 73). (3) OJ L 268, 24.9.1991, p. 1. Directive as last amended by Regulation (EC) No 806/2003. (4) OJ L 268, 24.9.1991, p. 15. Directive as last amended by Regulation (EC) No 806/2003. (5) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). (6) OJ L 49, 19.2.2004, p. 11. Regulation as amended by Regulation (EC) No 585/2004 (OJ L 91, 30.3.2004, p. 17). (7) OJ L 332, 18.11.1992, p. 22. (8) DO OJ L 21, 28.1.2004, p. 11. ANNEX "ANNEX II